Citation Nr: 1546356	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  08-35 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, other than posttraumatic stress disorder (PTSD), including secondary to service-connected coronary artery disease.  

2.  Entitlement to service connection for dyslipidemia.

3.  Entitlement to service connection for peripheral vascular disease of lower extremities to include as secondary to service connected disabilities.  

4.  Entitlement to an initial rating in excess of 10 percent for PTSD.

5.  Entitlement to an initial compensable rating for erectile dysfunction.

6.  Entitlement to an initial compensable rating for peripheral artery disease.

7.  Entitlement to an initial compensable rating for scars, residuals of a coronary artery bypass graft.  

8.  Entitlement to an effective date prior to June 14, 2007, for the grant of service connection for erectile dysfunction.

9.  Entitlement to an effective date prior to June 14, 2007, for the grant of service connection for peripheral neuropathy of the right lower extremity.  

10.  Entitlement to an effective date prior to June 14, 2007, for the grant of special monthly compensation based on the loss of use of a creative organ.  

11.  Entitlement to specially adapted housing or a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2011, the Board remanded the issues of entitlement to service connection for dyslipidemia, entitlement to an initial compensable rating for erectile dysfunction; entitlement to an initial compensable rating for peripheral artery disease; entitlement to an effective date prior to June 14, 2007, for the grant of service connection for erectile dysfunction; entitlement to an effective date prior to June 14, 2007, for the grant of service connection for peripheral neuropathy of the right lower extremity; and entitlement to an effective date prior to June 14, 2007, for the grant of special monthly compensation based on the loss of use of a creative organ for the issuance of a statement of the case.  However, when the case was returned to the Board in March 2013, the issues were not addressed.  The Board observes that VACOLS, The VA Claim Locator System, indicates that the issues were deemed to be withdrawn because of a failure to respond in 2008.  However, the record shows that a statement of the case had actually been issued to the Veteran on November 16, 2007, and his attorney filed a substantive appeal in December 2007.  It appears that the file was not at the RO at the time the document was received and it was forwarded to the Board.  Accordingly, the issues remain in appellate status and will be addressed in this decision.  

In March 2013, the Board remanded the issue of entitlement to service connection for a psychiatric disability other than PTSD, including secondary to service-connected coronary artery disease.  It has now been returned to the Board for appellate review.  The Board also denied entitlement to an initial compensable rating for hypertension in the March 2013 decision.  Therefore, that issue is no longer on appeal.  

A November 2013 rating decision granted an effective date of September 1, 2006, the day after the Veteran stopped working, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities and entitlement to Dependents Educational Assistance.  That is a full grant of the benefit sought on appeal and the issues also are no longer before the Board.  

The Veteran has been in receipt of a 70 percent combined rating since August 1, 2005 and a total rating based on individual unemployability due to service-connected disabilities since September 1, 2006.  He has continued these appeals.  

The issues of entitlement to an initial compensable rating for scars, residuals of a coronary artery bypass graft, entitlement to service connection for peripheral vascular disease of the right and left legs, and eligibility for specially adapted housing grant or home adaptation were certified to the Board on November 19, 2014 and the Veteran's attorney requested the full 90 days before they were to be considered by the Board.  The 90-day period has elapsed.  


FINDINGS OF FACT

1.  The competent evidence of record is against a finding that the Veteran has a diagnosis of a psychiatric disability, other than the already service-connected PTSD. 

2.  The finding of dyslipidemia, or high cholesterol, is a laboratory measurement which by itself does not constitute a recognized disability for purposes of VA benefits entitlement.  

3.  The competent evidence of record shows that peripheral vascular disease of the lower extremities was caused by the Veteran's service connected disabilities.  

4.  During the course of the appeal, the Veteran's PTSD was manifested by symptoms that most nearly approximated occupational and social impairment due to mild or transient symptoms with decreased work efficiency and the ability to perform occupational tasks with symptoms controlled by continuous medication; and during that period, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks were not demonstrated.

5.  The Veteran's service-connected peripheral arterial disease was not shown to manifest with claudication on walking more than 100 yards and diminished peripheral pulses or ankle/brachial index of 0.9 or less.

6.  The Veteran's service-connected erectile dysfunction is not shown to include deformity of the penis with loss of erectile power.

7.  The Veteran's scars, status post coronary artery bypass graft, are not deep, nonlinear, unstable or painful, does not cover an area of at least 6 square inches (39 square centimeters), and do not affect the functioning of the affected part.

8.  Prior to June 14, 2007, there was no communication received that could be construed as an informal or formal claim of entitlement to service connection for erectile dysfunction and the only medical opinion evidence is against a finding that the Veteran warranted a diagnosis of erectile dysfunction prior to June 14, 2007.  

9.  Prior to June 14, 2007, there was no communication received that could be construed as an informal or formal claim of entitlement to service connection for peripheral neuropathy of the lower right extremity and  the only medical opinion evidence is against a finding that the Veteran warranted a diagnosis of peripheral neuropathy prior to June 14, 2007.  

10.  The Veteran's service-connected disabilities do not result in permanent and total disability due to (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) loss or loss of use of both upper extremities; or (6) burns resulting in contractures causing limitation of motion. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability, other than PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for dyslipidemia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West. 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).  

3.  The criteria for service connection for peripheral vascular disease of the lower extremities have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West. 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).  

4.  The criteria for a rating in excess of 10 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, Diagnostic Code 9411 (2015).

5.  The criteria for a compensable initial disability rating for service-connected peripheral arterial disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West. 2014); 38 C.F.R. §§ 3.159, 3.303, 4.104, Diagnostic Codes 7112-7112 (2015).

6.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2015).

7.  The criteria for an initial compensable disability rating for scars, status post coronary artery bypass graft, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2015).

8.  The criteria for an effective date earlier than June 14, 2007, for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2015).

9.  The criteria for an effective date earlier that June 14, 2007, for special monthly compensation for loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2015).

10.  The criteria for an effective date earlier that June 14, 2007, for peripheral neuropathy of the lower right extremity have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2015).

11.  The criteria for establishing entitlement to specially adapted housing and special home adaptation are not met. 38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.809 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Veteran's appeal of the initial ratings or effective dates assigned are downstream matters following an initial grant of service connection.  Therefore, those claims have been substantiated and additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate claim).  Thus, VA has satisfied the duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (claimant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  Specifically, the Veteran was notified by letters dated November 2007, September 2012, and January 2013.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The RO has provided formal finding of unavailability with the Veteran's service medical records, the Board is satisfied that a diligent effort was made to acquire those records. 

VA has obtained examinations and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  The reports also include the information necessary to rate the Veteran's disabilities relevant to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Hence, they are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Consequently, no further notice or assistance to the appellant is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and cardiovascular-renal disease or peripheral neuropathy manifests to a degree of 10 percent within one year from the date of termination of that active service, the diseases shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may be granted for disability that is proximately due to or the result of service-connected disability.  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

It is the responsibility of the Board to determine the probative weight to be assigned among evidence in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt should be resolved in the Veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




Service Connection for a Psychiatric Disorder Other than PTSD

The Veteran asserts that he has a psychiatric disability separate and distinct from service-connected PTSD.  Specifically, in July 2007 the Veteran asserted that he was depressed secondary to service-connected coronary artery disease.

The Board acknowledges that throughout the appeal period psychiatric evaluations have indicated that the Veteran has symptoms of depression, anxiety and a personality disorder.  However, in each of those evaluations which occurred in September 2009, July 2010, and December 2011, the medical diagnosis were that the Veteran had an Axis I diagnosis of PTSD with anxiety, depression, or a personality reported as part of the PTSD symptomatology.  In March 2013, the Board remanded the issue in order provide the Veteran with an examination and procure an opinion as to whether the Veteran had any psychiatric disabilities other than PTSD and if so, whether those conditions were related to active service to include secondary to service connected coronary artery disease.  

An October 2013 VA examination report shows that the Veteran was diagnosed with alcohol dependence and cocaine abuse, both in full remission.  The examiner also diagnosed the Veteran with a personality disorder under the Axis II category.  The examiner opined there was no evidence to suggest that any of the Veteran's diagnosed disorders were related to active service or proximately due to or aggravated by any service connected disability.  

Here, the Board finds that the preponderance of the evidence is against the claim.  The October 2013 VA medical opinion of record is adequate because the examiner thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the VA examiner's opinion is competent, credible, and persuasive.  There is no contrary competent evidence of record that shows that any current psychiatric disability is related to the Veteran's service or a service-connected disability.

The Board acknowledges that the Veteran might believe that he has a psychiatric disability that is related to his service-connected coronary artery disease and notes that lay persons are competent to provide opinions on some medical issues.  However, in this case, the question of whether the Veteran has a psychiatric disability that is related to his active service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diagnosing a psychiatric disability and opining regarding the etiology are issues that require the expertise of a medical professional with specific training and experience which the Veteran has not shown to have.  Therefore, the Veteran is not competent to provide an opinion on those issues.  The only competent evidence of record is against the claim.

In addition, to the extent that the Veteran is diagnosed with a personality disorder, that is not a disability for VA purposes for which service connection can be granted.  38 C.F.R. § 3.303(c) (2015).

In sum, the Board finds that the competent medical evidence of record shows that the Veteran does not have another psychiatric disability other than PTSD that is related to active service.  The VA examiner has competently and persuasively opined that the Veteran does not have a psychiatric disability other than PTSD that is related to his active service and the opinion is the most probative evidence of record as it directly addressed the possible etiology of the mental disorders diagnosed.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a psychiatric disability, to exclude PTSD, is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).

Service Connection- Dyslipidemia

Reviewing the Veteran's long-term medical history, there is indication of dyslipidemia.  However, elevated cholesterol in and of itself is not a recognized disability for VA compensation purposes, but rather, a mere laboratory finding.  See 61 Fed. Reg. 20,440 -20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results rather than disabilities, and are therefore not appropriate entities for the rating schedule to address).  The evidence of record does not show that any disability, manifested by dyslipidemia, has been diagnosed.

The law restricts claims for service connection to that which involves a current qualifying disability.  Moore v. Nicholson, 21 Vet. App. 211 (2007), Francisco v. Brown, 7 Vet. App. 55 (1994) (compensation for service-connected injury is limited to those claims which show a present disability); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).   

Therefore, the Veteran cannot establish service connection for dyslipidemia.  Notably, the Veteran has established service connection for coronary artery disease.  The preponderance of the evidence is against the claim and service connection for dyslipidemia must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Peripheral Vascular Disease of the Lower Extremities

A February 2007 private treatment record shows that the Veteran was assessed with indications of peripheral vascular disease.

A December 2011 VA examination report shows that the Veteran was diagnosed with peripheral vascular disease of the lower extremities.  The examiner identified the type of vascular condition as peripheral vascular disease.  The examiner noted that the current signs and symptoms of the peripheral vascular disease were bilateral claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour.  The examiner noted that the Veteran had never been diagnosed with an aortic aneurysm, aneurysm of a small artery, Raynaud's syndrome, arteriovenous fistula, angioneurotic edema, or erythromelalgia.  No amputations were noted due to the vascular condition.  The examiner noted that the ankle/brachial index test had not been performed.

A January 2012 private hospital treatment record from Leesburg Regional Medical Center shows that a peripheral angiography indicated significant peripheral vascular disease.  

A September 2013 VA examination report shows that the Veteran was diagnosed with peripheral vascular disease with bilateral leg claudication.  The examiner reported that the Veteran had stents inserted in the left and right femoral artery in March 2012.  The current severity of the peripheral vascular disease was noted to be claudication on walking more than 100 yards for both lower extremities.  The examiner noted that no ankle/brachial index testing had been completed, but that the Veteran's peripheral pulses were all palpable and both feet were warm.  The Veteran described his symptoms as being unable to walk more than 400 yards.  The VA examiner diagnosed the Veteran with bilateral leg claudication and provided a medical opinion that a nexus opinion could not be presented without resorting to mere speculation.  However, in the rationale provided, the examiner reported that the Veteran's peripheral vascular disease was a result of a combination of the Veteran's service connected diabetes mellitus, hypertension, and coronary artery disease, along with the Veteran's lifestyle.  

In this case, the Board finds that the preponderance of the evidence supports the claim for service connection for peripheral vascular disease with bilateral leg claudication.  The Board finds the September 2013 VA examination report to be probative that the Veteran's diagnosed peripheral vascular disease was due to his service connected diabetes mellitus, hypertension, and coronary artery disease.  

Accordingly, resolving reasonable doubt in favor of the Veteran, the claim for service connection for peripheral vascular secondary to service connected disabilities is granted.  38 U.S.C.A. § 5107(b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or does not show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Entitlement to an Initial Rating In Excess of 10 Percent for PTSD

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

The Veteran's service-connected PTSD was assigned an initial 10 percent rating as of September 10, 2007, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The General Rating Formula for Mental Disorders contains the rating criteria for the Veteran's disability.  38 C.F.R. § 4.130 (2015).

Pursuant to the General Rating Formula for Mental Disorders, a10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; where symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association , Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

A September 2009 VA treatment record shows that the Veteran reported anxiety with physiological arousal, memory/concentration problems, irritation, anger, frustration, nightmares, and rare flashbacks.  The Veteran was assessed with some depressive symptoms as he stayed home, had low energy, and limited social contacts.  He reported that he slept four hours per night with medication.  Active symptoms of psychosis, mania, or obsessive compulsive disorders were denied.  The Veteran was diagnosed with PTSD with depression, and assigned a GAF score of 60.  

A July 2010 PTSD VA examination report shows that the Veteran had been married to his third wife for 13 years describing his marriage as OK.  He had one adult son that the Veteran had a good relationship with.  He also reported having one close friend.  The Veteran did not report a history of suicidal attempts or violence.  The examiner noted that the Veteran was well groomed and appropriately dressed.  He showed unremarkable psychomotor activity with unremarkable speech.  His attitude towards the examiner was attentive and affect was constricted.  The Veteran reported that his mood was not very good.  The Veteran was shown to be able to maintain minimum personal hygiene and there were no problems with activities for daily living.  The Veteran's memory was noted to be normal.  The Veteran was assessed with PTSD with a personality disorder and assigned a GAF score of 67.  With regard to the Veteran's occupational and social impairment, the examiner reported that there were signs and symptoms that were transient or mild and decreased work efficiency, and the ability to perform occupational tasks only during periods of significant stress. 

A December 2011 PTSD VA examination report shows that the Veteran was assessed with PTSD and assigned an GAF score of 60.  The examiner reported that the Veteran only had one diagnosed mental condition.  The Veteran's occupational and social impairment was characterized by the examiner as due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  Symptoms noted by the examiner included anxiety, chronic sleep impairment, and disturbances of motivation or mood.  The Veteran was also noted to be prescribed Sertraline for mood and PTSD.

Based on the evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted at any time during the appeal period.  The Veteran's symptoms were shown to be manifested by no more than occupational and social impairment due to mild or transient symptoms or symptoms controlled by continuous medication.  It was noted that the Veteran was prescribed Sertraline for PTSD which is specifically listed as an independent criterion for a 10 percent rating for a mental disorder, where symptoms are controlled by continuous medication.  The Board notes that is a specific criteria for a 10 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2015).  In finding that a rating in excess of 10 percent is not warranted to the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The presence or absence of certain symptoms is not necessarily determinative.  Those symptoms must ultimately result in the occupational and social impairment in the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Board emphasizes the symptoms associated with the Veteran's PTSD do not meet the criteria for the next higher rating of 30 percent.  A 30 percent rating requires occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational task.  The Board notes that VA examiners did not report that the Veteran had such impairment solely due to his PTSD.  The Board notes that while the Veteran was assessed with symptoms of depressed mood, anxiety, and a sleep impairments, which are the types of symptoms listed in the rating criteria for a 30 percent rating, those symptoms did not cause any occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks.  Moreover, the Veteran was never assessed with panic attacks or mild memory loss.  The Board notes that during that time period the Veteran was assessed with GAF scores of 60, 67, and 60.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association , Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).  Those GAF scores are consistent with symptomatology that is indicative with no more than mild difficulty in social, occupational, or school functioning.  The Veteran is shown to have family that he socialized with and was not found to have suicidal ideations or obsessional rituals, panic attacks, neglect of personal appearance and hygiene, impaired judgment, impaired memory, or impaired abstract thinking.

In reaching this decision, the Board has considered the Veteran's statements regarding symptoms and functional impairment.  To the extent that he or others may argue or suggest that the clinical data supports an increased disability rating or satisfies the rating criteria for a higher rating, such assertions fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

In sum, the objective symptoms experienced by the Veteran due to service-connected PTSD more nearly approximate the criteria for the 10 percent rating, such as a mental condition with mild or transient symptoms that decreased work efficiency and the ability to perform occupational tasks during periods of stress or symptoms controlled by continuous medication.  

Therefore, the Board finds that the rating of in excess of 10 percent is not warranted.  The preponderance of the evidence is against the claim for any higher rating and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an Initial Compensable Rating for Peripheral Artery Disease.

The Veteran is currently service connected for peripheral arterial disease status post carotid endarterectomy associated with diabetes mellitus and rated 0 percent under Diagnostic Code 7112.  38 C.F.R. § 4.104 (2015).  The Veteran asserts that a compensable rating is warranted.

Under Diagnostic Code 7112, an aneurysm of any small artery that is asymptomatic is rated 0 percent.  Diagnostic Code 7112, 38 C.F.R. § 4.104 (2015).  

The Veteran's peripheral arterial disease can also be rated under Diagnostic Code 7111.  The criteria for a 20 percent rating under Diagnostic Code 7111 is an aneurysm of any large artery, with claudication on walking more than 100 yards, and diminished peripheral pulses or ankle/brachial index of 0.9 or less.  Diagnostic Code 7111-7112, 38 C.F.R. § 4.104 (2015).

A December 2011 VA examination report shows that the Veteran was diagnosed with peripheral vascular disease of the lower extremities.  The examiner noted that the current signs and symptoms of the peripheral vascular disease were bilateral claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour.  The examiner noted that the Veteran had never been diagnosed with an aortic aneurysm, or aneurysm of a small artery, Raynaud's syndrome, arteriovenous fistula, angioneurotic edema, or erythromelalgia.  No amputations were noted due to the vascular condition.  The examiner noted that the ankle/brachial index test had not been performed.

A January 2012 private hospital treatment record from Leesburg Regional Medical Center shows that a peripheral angiography indicated significant peripheral vascular disease. 

A September 2013 VA examination report shows that the Veteran was diagnosed with peripheral vascular disease with bilateral leg claudication.  The examiner reported that the Veteran had stent inserted in his left and right femoral artery in March 2012.  The current severity of the peripheral vascular disease was noted to be claudication on walking more than 100 yards for both lower extremities.  The examiner noted that no ankle/brachial index testing had been completed but that the Veteran's peripheral pulses were all palpable and both feet were warm.  The Veteran described his symptoms as being unable to walk more than 400 yards.  

After reviewing the evidence of record the Board finds that a compensable rating is not warranted for the Veteran's service connect peripheral artery disease.  The Board notes that at no time, during the course of this appeal has the Veteran been assessed with claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour and diminished peripheral pulses or ankle/brachial index of 0.9 or less which would warranted a compensable rating under Diagnostic Code 7111.  38 C.F.R. § 4.104 (2015). 

The Board acknowledges that while the Veteran was shown to be assessed with bilateral claudication of the legs during the December 2011 VA examination and September 2013 VA examination, he was not assessed with diminished peripheral pules or an ankle/brachial index of 0.9 or less which are a requirement of the rating criteria.  Diagnostic Code 7112, 38 C.F.R. § 4.104 (2015).

In reaching this decision, the Board has considered the Veteran's statements regarding his symptoms and functional impairment.  To the extent that he or others may argue or suggest that the clinical data supports an increased disability rating or satisfies the rating criteria for a higher rating, such assertions fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Therefore, the Board finds that a compensable rating is not warranted for the Veteran's peripheral artery disease and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an Initial Compensable Rating for Erectile Dysfunction

The Veteran is currently assigned an initial 0 percent rating for erectile dysfunction pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015).

The Veteran claims entitlement to an initial compensable rating for service-connected erectile dysfunction.  The RO has rated the service-connected erectile dysfunction under Diagnostic Code 7522.  38 C.F.R. § 4.115b (2015).  Diagnostic Code 7522 provides for a 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522 (2015).  In every instance where the Rating Schedule does not provide a 0 percent rating for a Diagnostic Code, a 0 percent rating is assigned when the requirements for a compensable rating of a diagnostic code are not shown.  38 C.F.R. §§ 4.21 (2015).

A June 2007 VA examination report shows that the Veteran reported symptoms of erectile dysfunction, onset two to two and half years prior the examination.  Since a coronary artery bypass surgery, the Veteran reported no desire to pursue sexual intercourse.  That, in combination with erectile dysfunction had precluded sex of any kind since 2005.  The examiner noted that examination of the penis was normal.  Testicles, epididymis, and spermatic cords were normal.  No evidence of penile deformity were shown.  The examiner reported that it was as likely as not that the Veteran's diagnosed erectile dysfunction was the result of service connected diabetes.

A December 2011 VA examination report shows that the Veteran was diagnosed with erectile dysfunction.  The Veteran reported he starting having problems and obtaining an erection since 2006 and that it had worsened over the years.  He reported that he could not take oral medications due to a heart condition.  Examination of the Veteran showed no orchiectomy.  No voiding dysfunctions were presents.  The Veteran's penis, testes, and epididymis were assessed as normal, with no disfigurements.

In this case, as there is an absence of objective medical evidence of any penile deformity, the Board finds that a compensable rating is not warranted for erectile dysfunction under Diagnostic Code 7522.  As the criteria for a compensable rating under Diagnostic Code 7522 are not met, a 0 percent rating is proper.  38 C.F.R. § 4.31 (2015). 

Accordingly, the Board finds that there is no basis for any staged ratings, and an initial compensable rating for erectile dysfunction must be denied for the entire period under consideration.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for erectile dysfunction, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an Initial Compensable Rating for Scars, Residuals of a Coronary Artery Bypass Graft

The Board notes that the Veteran is service-connected for scars, residual of coronary artery bypass graft surgery, and assigned a 0 percent rating.  38 C.F.R. § 4.118, Diagnostic Codes 7804.  The Veteran has asserted that a compensable rating is warranted.  

VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin, so that it more clearly shows VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, effective for claims filed on and after October 23, 2008.  73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  Since the service connection for the Veteran's scar, status post coronary artery bypass graft, granted in September 2013, the revised rating criteria for scars are applicable in the present case.

Diagnostic Code 7801, is used for rating burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) warrants a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating requires an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating requires an area or areas of 144 square inches (929 square centimeters) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118 (2015). 

Diagnostic Code 7802, is used for rating burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  If multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2015). 

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful and a 30 percent disability rating assigned for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars are rated under Diagnostic Codes 7800, 7801, 7802, and 7804 and require the rating of any disabling effects not considered in a rating provided under Diagnostic Codes 7800 to 7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2015).

A September 2013 VA scar examination report shows that the Veteran was diagnosed with residual scars from a coronary artery bypass graft surgery on the chest and left thigh.  No disfigurement of the head, face, and neck were noted.  The examiner described the scar of the left lower extremity as left upper thigh linear vein harvest scar measuring 9 centimeters long and 0.20 centimeters wide (1.8 square centimeters).  The scars were well healed, non-tender, with no functional impairments.  The examiner described the scar of the anterior trunk as linear midline chest scar measuring 20 centimeters long and 1.5 centimeters wide (30 square centimeters).  The scar was well healed, non-tender, with no functional impairment.  An additional chest tube scar was noted and it measured 1 centimeter long and 1 centimeter wide (1 square centimeters).  This scar was also reported to be well-healed, non-tender, with no functional impairment.

The Board finds that the preponderance of the evidence is against finding that a compensable disability rating is warranted for the service-connected scar, status post coronary artery bypass graft.  A compensable rating under Diagnostic Code 7801 is not warranted as that Diagnostic Code is for scars that are non-linear and deep and cover at least 6 square inches (39 square centimeters) and the evidence shows the scars are linear and the total coverage area of the scars are 32.8 square centimeters.  A compensable disability rating is also not warranted under Diagnostic Code 7802 because, although the scar is superficial, it is linear versus non-linear and only covers 32.8 square centimeters, while 929 square centimeters are required to warrant a compensable rating.  Furthermore, a compensable rating is not warranted under Diagnostic Code 7804 because the evidence shows the scars are not tender or painful, both by the Veteran's report and on examination, and there is no skin breakdown meaning that it is not unstable.  Finally, the evidence shows that the scars do not cause any other disabling effects that may be rated under any other diagnostic codes other than Diagnostic Codes 7800 through 7804.  Therefore, rating under Diagnostic Code 7805 is not warranted.

The Board finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The preponderance of the evidence is against the claim for increased rating for scars and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b) (2015). 

The Board finds that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321(b)(1) (2015); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not show that the Veteran has frequent hospitalizations due to the service-connected disabilities.  There is also no objective evidence showing that the disabilities have caused marked interference with employment beyond that anticipated by the assigned rating or already contemplated by the Veterans current TDIU rating.  The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, the disability picture for the Veteran's service-connected PTSD, residual scars, peripheral arterial disease, erectile dysfunction, or  peripheral neuropathy of the lower right extremity are contemplated by the rating schedule, and the assigned schedular ratings are adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.

Entitlement to an Effective Date Prior to June 14, 2007, for Service Connection for Erectile Dysfunction and the Grant of Special Monthly Compensation Based on the Loss of Use of a Creative Organ

The Veteran is seeking an effective date prior to June 14, 2007, for the grant of a service connection for erectile dysfunction and special monthly compensation based on the loss of use of a creative organ.  

Generally, the effective date of a rating and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o)(1) (2015).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).  An informal claim is any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2015).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits, and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196 (1992).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 C.F.R. §3.400(o)(2) (2015).  Under those circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400 (0)(2) (2015); Harper v. Brown, 10 Vet. App. 125 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence of record.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).

The Board finds that the Veteran's erectile dysfunction disability first was noted during a VA medical examination concerning the Veteran's service connected diabetes mellitus on June 14, 2007.  The RO granted service connection for erectile dysfunction in a June 2007 rating decision.  Prior to June 14, 2007, the record does not contain evidence of the Veteran having filed any formal or informal claim for service connection for erectile dysfunction.  Moreover, there are no statements by the Veteran that may be construed as an informal claim for service connection for erectile dysfunction for the purposes of assigning an earlier effective date.

Therefore, the Board finds no claim, informal or formal, or any statement indicating an intent to seek service connection for erectile dysfunction of record prior to June 14, 2007.

As the preponderance of the evidence is against an earlier effective date for the grant of service connection for erectile dysfunction and special monthly compensation for loss of a creative organ, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an Effective Date Prior to June 14, 2007, for the Grant of Service Connection for Peripheral Neuropathy of the Right Lower Extremity

The Veteran is seeking an effective date prior to June 14, 2007, for the grant of a service connection for peripheral neuropathy of the right lower extremity.  

A June 2007 VA examination report shows that the Veteran reported intermittent pain in his left toe with coldness and numbness sensations in both feet.  The Veteran reported that the symptoms onset six to seven months prior to the examination.  The Veteran reported that he had not undergone any treatment for those symptoms.  Physical examination showed that the Veteran had noted diminished sensation to light touch and monofilament testings in the distal right lower extremity with normal sensation in the upper extremities bilaterally.  The Veteran was diagnosed with peripheral neuropathy that was due to service-connected diabetes.  

The Board finds that the Veteran's peripheral neuropathy disability first arose during a VA medical examination concerning the Veteran's service connected diabetes mellitus on June 14, 2007.  The RO granted service connection for peripheral neuropathy in a June 2007 rating decision.  Prior to June 14, 2007, the record does not contain evidence of the Veteran having filed any formal or informal claim for service connection for peripheral neuropathy.  Moreover, there are no statements by the Veteran that may be construed as an informal claim for service connection for peripheral neuropathy for the purposes of assigning an earlier effective date

Therefore, the  Board finds no claim, informal or formal, or any statement indicating an intent to seek service connection for peripheral neuropathy of record prior to June 14, 2007.

As the preponderance of the evidence is against an earlier effective date for the grant of service connection peripheral neuropathy of the lower right extremity, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Specially Adapted Housing or a Special Home Adaptation Grant.

The Veteran has requested specially adapted housing and special home adapted benefits. 

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 38 U.S.C.A. § 2101A(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or the loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude any locomotion without the aid of braces, crutches, canes, or a wheelchair (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of the motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (2015).

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a Veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which includes the anatomical loss or loss of use of both hands or is due to blindness in both eyes with 5/200 visual acuity or less.  38 C.F.R. § 3.809a(a), (b) (2015). 

Under 38 C.F.R. § 3.809a, the disability may also be due to (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a (2015).

Preclude locomotion means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c) (2015).

Loss of use of a hand or foot is defined at 38 C.F.R. § 3.50(a)(2) as that condition where no effective function remains other than that which would be equally well-served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether acts such as grasping and manipulation in the case of the hand, or such as balance or propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63 (2015).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3.5 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  38 C.F.R. § 4.63 (2015).

An example under 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 which constitutes loss of use of a hand is complete ankylosis of two major joints of an extremity.

The relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well-served by an amputation with use of a suitable prosthetic appliance.  In accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  Tucker v. West, 11 Vet. App. 369 (1999).

The Veteran's service-connected disabilities are coronary artery disease, diabetes mellitus, tinnitus, PTSD, residual scars status post coronary artery bypass surgery, peripheral arterial disease, peripheral vascular disease, erectile dysfunction, peripheral neuropathy, hearing loss, and high blood pressure.  However, none of the service-connected disabilities result in any of the enumerated criteria for specially adapted housing or a special home adaptation grant.  The Veteran is also not service connected for any blindness or burn scarring. Furthermore, the Board finds that loss of use of any hand or foot or extremity is not shown due to service-connected disability.

Accordingly, the Board finds that as a matter of law, the evidence of record is against the claims for specially adapted housing and home adaptation benefits.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the claims are denied. 


ORDER

Entitlement to service connection for a psychiatric disorder, other than PTSD including secondary to service-connected coronary artery disease, is denied  

Entitlement to service connection for dyslipidemia is denied.

Entitlement to service connection for bilateral peripheral vascular disease of the lower extremities is granted.  

Entitlement to an initial rating in excess of 10 percent for PTSD is denied.

Entitlement to an initial compensable rating for erectile dysfunction is denied.

Entitlement to an initial compensable rating for peripheral artery disease is denied.

Entitlement to an initial compensable rating for residual scars of a coronary artery bypass graft surgery is denied. 

Entitlement to an effective date prior to June 14, 2007, for the grant of service connection for erectile dysfunction is denied.

Entitlement to an effective date prior to June 14, 2007, for the grant of special monthly compensation based on the loss of use of a creative organ is denied.  

Entitlement to an effective date prior to June 14, 2007, for the grant of service connection for peripheral neuropathy of the right lower extremities denied. 

Entitlement to specially adapted housing or a special home adaptation grant is denied.  

______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


